DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. Applicant argued that, “First addressing the combination of Bellingroth and Nishihara as applied against claims 11 and 15 and 27, both of these references require an amount of pressure to create a movement between sensing elements. This stands in stark contrast to the claimed sensor structure which only requires the proximity or touch of a body part, as exemplified by the claim language that recites "wherein each said sensor is configured as at least one sensor line and either one of said movable furniture parts or a conductive element of a functional fitting, wherein each of said at least one sensor lines includes a planar electrode at its end coupled to one of the movable furniture parts via a capacitive coupling or a direct conductive connection to one of the movable furniture parts, wherein a capacitance change of the movable furniture part due to proximity or touch to insulated sections of the sensor lines or the furniture parts coupled to the sensor lines or sections of the functional fitting coupled to the sensor lines by a body part.. 
As noted by the Examiner in the Interview Summary, the Application does not require pressure or force from the body part to activate the sensor. For example, in Bellingroth, the first contact 4 makes a current carrying connection to the second contact 5 by movement caused by pressure necessary to create the current carrying connection (column 2, lines 47~62). Furthermore, the structure of the sensor in Bellingroth is completely different than what is claimed, and in no way teaches or suggests the claimed sensor structure. Finally, the sensor in Bellingroth is not capable of detecting the proximity or touch of a body part as is now claimed. In a similar manner, the variable capacitance sensor of Nishihara functions as a pressure/proximity sensor and also requires pressure in order to make the moveable electrode move towards the fixed electrode (Figure 6, column 9, lines 15-53). Furthermore, the structure of the sensor in Nishihara is completely different than what is claimed, and in no way teaches or suggests the claimed sensor structure. Finally, the sensor in Nishihara is not capable of detecting the proximity or touch of a body part as is now claimed. The Examiner turned to Call paragraph [0047] to teach an analysis circuit with multiplexing capability however, Call does not make up for the noted shortcomings of Bellingroth and Nishihara. In a similar manner regarding claims 16 and 25, the Examiner turned to Chacon (abstract) for a capacitive coupling of a sensor to an analysis circuit; however, Chacon does not make up for the noted shortcomings of Bellingroth and Nishihara. Finally, regarding claims 18-20, 24 and 25, the Examiner has turned to Hayes (Figures 1 and 3) to teach at least two groups of movable furniture parts; however, Hayes does not make up for the noted shortcomings of Bellingroth and Nishihara.”
Firstly, Examiner notes that the addition of “or a direct conductive connection to one of the movable furniture parts” uses the word “or” and thus does not require that the reference teach that portion of the claim (since the reference teaches the alternative). Likewise the second portion of the amendment uses three instance of the word “or” thus only requiring one to be true. This portion reads “touch to insulated sections of the sensor lines or the furniture parts coupled to the sensor lines or sections of the functional fitting coupled to sensor lines.” 
In Bellingroth Column 2, lines 47-52, Bellingroth states “The contacts inside the contact strip are expediently sheathed in a plastic material, where the sheath is hollow in the area between the contacts to allow for the current-carrying connection of the contacts. Sheathing the contacts in a plastic material makes it possible to protect them against environmental influences and to protect the user from the electric voltage carried by the contacts. With plastic sheathing, the contact element can be cleaned easily, for example by wiping with a damp cloth. In order to be able to create a current-carrying connection between the contacts, the sheath has a chase in an area in which contact can occur. In the region of the second contact, the sheath encloses the contact in the form of an arc. The wall thickness of the sheath in this region is a factor which contributes to determining the pressure necessary to create a current-carrying connection.”
This portion of Bellingroth seems to read on “touch to insulated sections of the sensor lines” in the claim. Thus, even though Bellingroth does require some pressure, the claim as written does not prevent that pressure from reading on the claim. Examiner notes that Bellingroth does not teach a capacitance change due to the touch, however Nishihara teaches a capacitance change due to a pressure (which would include a touch) in a sensor, so the combination would seem to read on that (see Column 3; lines 48-60). 
Therefore, although the application may not require pressure or force, the word “touch” alone does require some, maybe small, amount of pressure or force, and it does not exclude touching with larger amounts of force. In order to distinguish between the force or pressure required to be imparted to the sensors of the prior art and the lack of force or pressure required in the sensor of the application, further specification of this difference is needed in the claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingroth (US Patent 6201481) in view of Nishihara (US Patent 4977480) in view of Call (US Patent 20110209287).
Regarding claim 11, Bellingroth teaches an electromotive furniture drive for adjusting movable furniture parts of an item of functional furniture (Abstract), said electromotive furniture drive comprising two adjustment drives including at least one electric motor, a control unit operably connected to the adjustment drives (Column 1; lines 4-12), and a single analysis circuit (Figure 13; 7) configured for connection in an electrically conductive manner to a plurality sensors (Figure 3; 1 and Column 4; lines 62-67) attached to the item of functional furniture to thereby form at least two proximity and/or touch detectors associated with different ones of the movable furniture parts of the item of functional furniture (Column 4; lines 62-67) each said sensor is configured as a sensor line (Figure 2; 4 and 5) and either one of said movable furniture parts or a conductive element of afunctional fitting (Figure 3; 1, the sensor is along and part of a movable furniture part (Colum 4; lines 62-67), wherein a pressure change of the movable furniture part due to proximity or touch to insulated sections of the sensor lines (Column 2; lines 47-52) or the furniture parts coupled to the sensor lines or sections of the functional fitting coupled to the sensor lines by a body part is transmitted by the sensor to the at least one sensor line and the analysis circuit (Abstract, "When subjected to the pressure applied by an object or body part becoming trapped", etc.) which detects the proximity or touch by the body part and generates a signal to stop at least one of the two the adjustment drives (Column 4; lines 55-56), wherein after stopping, at least one of the two the adjustment drives are operated for a predefined period of time in a reverse movement direction to release a body part which may have been pinched (Column 3, lines 22-31 and Column 4; lines 48-61) wherein the analysis circuit includes a plurality of inputs coupled to the sensors in one-to-one correspondence (Figure 3; if more contact points 1 were added, each would be connected to the switch of the analysis circuit in a one to one input as shown in Figure 3). Bellingroth does not teach wherein each of said at least one sensor line includes a planar electrode at its end coupled to one of the movable furniture parts via a capacitive coupling or a direct conductive connection to one of the movable furniture parts, and the pressure change results in a sensed capacitance change and the analysis circuit includes a multiplexer configured to sequentially connect the inputs to a detector circuit of the analysis circuit. Nishihara teaches wherein each of said at least one sensor line includes a planar elect rode at its end coupled to one of the movable furniture parts via a capacitive coupling or a direct conductive connection to one of the movable furniture parts and the pressure change results in a sensed capacitance change (Column 3; lines 48-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Bellingroth to be a capacitance and planar electrode type sensor because such a sensor is simply another type of sensor known in the art and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297,301, 213 USPQ532, 536 (CCPA 1982). Call teaches the analysis circuit includes a multiplexer configured to sequentially connect the inputs to a detector circuit of the analysis circuit (Paragraph 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bellingroth, as modified, to include a multiplexer arrangement as in Call in order to “monitor an even greater number of sensors (Paragraph 47).
Regarding claim 27, Bellingroth teaches an electromotive furniture drive for adjusting movable furniture parts of an item of functional furniture (Abstract), said electromotive furniture drive comprising: two adjustment drives including at least one electric motor for moving a furniture part of the item of functional furniture (Figure 3; 9 and Column 1; lines 4-12); a control unit (Figure 3; 10,11,13, etc. for controlling motor 9) operably connected to the adjustment drive; and a single analysis circuit operably (Figure 3; 7) connected to the control unit and having inputs for connection in an electrically conductive manner to a plurality sensors (Figure 3; 1 and Column 4; lines 62-67) attached to the item of functional furniture to thereby form at least two proximity and/or touch detectors associated with different ones of the movable furniture parts of the item of functional furniture (Column 4; lines 62-67) each said sensor is configured as a sensor line (Figure 2; 4 and 5) and either one of said movable furniture parts or a conductive element of afunctional fitting (Figure 3; 1, the sensor is along and part of a movable furniture part (Column 4; lines 62-67) wherein a pressure change of the movable furniture part due to proximity or touch to insulated sections of the sensor lines (Column 2; lines 47-52) or the furniture parts coupled to the sensor lines or sections of the functional fitting coupled to the sensor lines by a body part is transmitted by the sensor to the at least one sensor line and the analysis circuit (Abstract, “when subjected to the pressure applied by an object or body part becoming trapped", etc.) which detects the proximity or touch by the body part and generates a signal to stop at least one of the two the adjustment drives (Column 4; lines 55-56), wherein after stopping, at least one of the two adjustment drives are operated for a predefined period of time in a reverse movement direction to release a body part which may have been pinched (Column 3, lines 22-31 and Column 4; lines 48-61) wherein the analysis circuit includes a plurality of inputs coupled to the sensors in one-to-one correspondence (Figure 3; if more contact points 1 were added, each would be connected to the switch of the analysis circuit in a one to one input as shown in Figure 3). Bellingroth does not teach wherein each of said at least one sensor line includes a planar electrode at its end coupled to one of the movable furniture parts via a capacitive coupling or a direct conductive connection to one of the movable furniture parts, and the pressure change results in a sensed capacitance change and the analysis circuit includes a multiplexer configured to sequentially connect the inputs to a detector circuit of the analysis circuit. Nishihara teaches wherein each of said at least one sensor line includes a planar electrode at its end coupled to one of the movable furniture parts via a capacitive coupling or a direct conductive connection to one of the movable furniture parts and the pressure change results in a sensed capacitance change (Column 3; lines 48-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Bellingroth to be a capacitance and planar electrode type sensor because such a sensor is simply another type of sensor known in the art and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297,301,213 USPQ532, 536 (CCPA 1982). Call teaches the analysis circuit includes a multiplexer configured to sequentially connect the inputs to a detector circuit of the analysis circuit (Paragraph47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bellingroth, as modified, to include a multiplexer arrangement as in Call in order to “monitor an even greater number of sensors (Paragraph 47).
 Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingroth (US Patent 6201481) in view of Nishihara (US Patent 4977480) in view of Call (US Patent 20110209287) in view of Hayes (US Patent 5161274). 
 Regarding claim 18, Bellingroth teaches an item of functional furniture, comprising: and an electromotive furniture drive (Figure 3; 9) for adjusting the movable furniture parts, said electromotive furniture drive comprising two adjustment drives including at least one electric motor, a control unit operably connected to the adjustment drives (Column 1; lines 4-12), and a single analysis circuit (Figure 3; 7) configured for connection in an electrically conductive manner to a plurality sensors (Figure 3; 1 and Column 4; lines 62-67) attached to the item of functional furniture to thereby form at least two proximity and/or touch detectors associated with different ones of the movable furniture parts of the item of functional furniture (Column 4; lines 62-67) each said sensor is configured as a sensor line (Figure 2; 4 and 5) and either one of said movable furniture parts or a conductive element of a functional fitting (Figure 3; 1, the sensor is along and part of a movable furniture part (Column 4; lines 62-67) wherein a pressure change of the movable furniture part due to proximity or touch to insulated sections of the sensor lines (Column 2; lines 47-52) or the furniture parts coupled to the sensor lines or sections of the functional fitting coupled to the sensor lines by a body part is transmitted by the sensor to the at least one sensor line and the analysis circuit (Abstract, “when subjected to the pressure applied by an object or body part becoming trapped", etc.) which detects the proximity or touch by the body part and generates a signal to stop at least one of the two the adjustment drives (Column 4; lines 55-56),  wherein after stopping, at least one of the two adjustment drives are operated fora predefined period of time in a reverse movement direction to release a body part which may have been pinched (Column 3, lines 22-31 and Column 4; lines 48-61) wherein the analysis circuit includes a plurality of inputs coupled to the sensors in one- to-one correspondence (Figure 3; if more contact points 1 were added, each would be connected to the switch of the analysis circuit in a one to one input as shown in Figure 3). Bellingroth does not teach wherein each of said at least one sensor line includes a planar electrode at its end coupled to one of the movable furniture parts via a capacitive coupling or a direct conductive connection to one of the movable furniture parts, and the pressure change results in a sensed capacitance change and the analysis circuit includes a multiplexer configured to sequentially connect the inputs to a detector circuit of the analysis circuit. Nishihara teaches wherein each of said at least one sensor line includes a planar electrode at its end coupled to one of the movable furniture parts via a capacitive coupling or a direct conductive connection to one of the movable furniture parts and the pressure change results in a sensed capacitance change (Column 3; lines 48-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Bellingroth to be a capacitance and planar electrode type sensor because such a sensor is simply another type of sensor known in the art and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other. In re Fout, 675 F.2d 297,301, 213 USPQ 532,536 (CCPA 1982). Call teaches the analysis circuit includes a multiplexer configured to sequentially connect the inputs to a detector circuit of the analysis circuit (Paragraph 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bellingroth, as modified, to include a multiplexer arrangement as in Call in order to "monitor an even greater number of sensors (Paragraph 47). Bellingroth, as modified, does not teach at least two groups of movable furniture parts. Hayes teaches at least two groups of movable furniture parts ((Figure 3; 20, 22 and corresponding structures 42, 46, 48, etc. in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bellingroth, as modified, to include two groups of moving furniture parts as in Hayes in order to provide more positions and thus more comfortable options for the user. 
Regarding claim 20, Bellingroth, as modified, teaches each of the at least two groups of movable furniture parts being associated with the functional fitting of the item of functional furniture (Abstract refers to a moving head of a base for a bed which would necessarily be attached to the base by afunctional fitting). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673